EXECUTION COPY SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 21, 2009 among BROWN SHOE COMPANY, INC., as Lead Borrower for: BROWN SHOE COMPANY, INC. SIDNEY RICH ASSOCIATES, INC. BROWN GROUP RETAIL, INC. BROWN SHOE INTERNATIONAL CORP. BUSTER BROWN & CO. BENNETT FOOTWEAR GROUP LLC and SHOES.COM, INC. BROWN SHOE COMPANY OF CANADA LTD as a Loan Party The LENDERS Party Hereto, BANK OF AMERICA, N.A. as Lead Issuing Bank BANK OF AMERICA, N.A. as Administrative Agent and Collateral Agent, WELLS FARGO RETAIL FINANCE, LLC as an Issuing Bank and as Syndication Agent, BANK OF AMERICA, N.A.and JPMORGAN CHASE BANK, N.A. as co-Documentation Agents, and BANC OF AMERICA SECURITIES LLC and WELLS FARGO RETAIL FINANCE, LLC as Joint Lead Arrangers, and BANC OF AMERICA SECURITIES LLC, WELLS FARGO RETAIL FINANCE, LLC and JPMORGAN CHASE BANK, N.A. as Joint Lead Bookrunners TABLE OF CONTENTS 1.DEFINITIONS. 1.1Defined Terms 1.2Terms Generally 1.3Accounting Terms 1.4Rounding. 1.5Letter of Credit Amounts. 2.AMOUNT AND TERMS OF CREDIT 2.1Commitment of the Lenders 2.2Increase in Total Commitments 2.3Changes to Reserves 2.4Making of Loans 2.5Overadvances 2.6Swingline Loans. 2.7Letters of Credit and Acceptances 2.8Settlements Amongst Lenders 2.9Notes; Repayment of Loans 2.10Interest on Loans 2.11Default Interest 2.12Certain Fees 2.13Commitment Fee 2.14Letter of Credit Fees 2.15Acceptance Fee 2.16Nature of Fees 2.17Termination or Reduction of Commitments 2.18Alternate Rate of Interest 2.19Conversion and Continuation of Loans 2.20Mandatory Prepayment; Cash Collateral; Commitment Termination 2.21Optional Prepayment of Loans; Reimbursement of Lenders 2.22Maintenance of Loan Account; Statements of Account 2.23Cash Receipts. 2.24Application of Payments. 2.25Increased Costs 2.26Change in Legality 2.27Payments 2.28Taxes 2.29Security Interests in Collateral 2.30Mitigation Obligations; Replacement of Lenders 3.REPRESENTATIONS AND WARRANTIES 3.1Organization; Powers 3.2Authorization; Enforceability. 3.3Governmental Approvals; No Conflicts 3.4Financial Condition 3.5Properties. 3.6Litigation and Environmental Matters. 3.7Compliance with Laws and Agreements 3.8Investment and Holding Company Status 3.9Taxes 3.10ERISA; Foreign Plans 3.11Common Enterprise 3.12Disclosure 3.13Subsidiaries 3.14Insurance 3.15Labor Matters 3.16Certain Transactions 3.17Restrictions on the Loan Parties 3.18Security Documents 3.19Federal Reserve Regulations 3.20Solvency 3.21Franchises, Patents, Copyrights, Etc 3.22DDAs, Credit Card Arrangements, Etc 3.23Customer and Trade Relations 3.24Casualty 4.CONDITIONS 4.1Closing Date 4.2Conditions Precedent to Each Loan and Each Letter of Credit and Each Acceptance 5.AFFIRMATIVE COVENANTS 5.1Financial Statements and Other Information 5.2Notices of Material Events 5.3Information Regarding Collateral 5.4Existence; Conduct of Business 5.5Payment of Obligations 5.6Maintenance of Properties 5.7Insurance 5.8Intentionally Omitted 5.9Books and Records; Inspection and Audit Rights 5.10Fiscal Year 5.11Physical Inventories. 5.12Compliance with Laws 5.13Use of Proceeds and Letters of Credit and Acceptances 5.14Additional Subsidiaries 5.15Further Assurances 6.NEGATIVE COVENANTS 6.1Indebtedness and Other Obligations 6.2Liens 6.3Fundamental Changes 6.4Investments, Loans, Advances, Guarantees and Acquisitions 6.5Asset Sales 6.6Restrictive Agreements 6.7Restricted Payments; Certain Payments of Indebtedness 6.8Transactions with Affiliates 6.9Additional Subsidiaries 6.10Amendment of Material Documents 6.11Environmental Laws 6.12Fiscal Year 6.13Minimum Fixed Charge Coverage Ratio 7.EVENTS OF DEFAULT 7.1Events of Default 7.2Remedies on Default 7.3Application of Proceeds 8.THE AGENTS 8.1Administration by Administrative Agent 8.2Appointment and Duties of Collateral Agent 8.3Sharing of Excess Payments 8.4Agreement of Applicable Lenders 8.5Liability of Agents 8.6Notice of Default 8.7Lenders’ Credit Decisions 8.8Reimbursement and Indemnification 8.9Rights of Agents 8.10Notice of Transfer 8.11Successor Agent 8.12Reports and Financial Statements 8.13Defaulting Lender 8.14Agency for Perfection 8.15Relation Among the Lenders 8.16Administrative Agent 8.17Collateral and Guaranty Matters 8.18Syndication Agent, Documentation Agents, and Lead Arranger 9.MISCELLANEOUS 9.1Notices 9.2Waivers; Amendments 9.3Expenses; Indemnity; Damage Waiver 9.4Designation of Lead Borrower as Borrowers’ Agent. 9.5Successors and Assigns 9.6Survival 9.7Counterparts; Integration; Effectiveness 9.8Severability 9.9Right of Setoff 9.10Governing Law; Jurisdiction; Consent to Service of Process 9.11WAIVER OF JURY TRIAL 9.12Press Releases and Related Matters 9.13Headings 9.14Interest Rate Limitation 9.15Additional Waivers 9.16Confidentiality 9.17Conflicts with other Loan Documents 9.18Judgment Currency 9.19Patriot Act; Proceeds of Crime Act. 9.20Foreign Asset Control Regulations. 9.21No Advisory or Fiduciary Responsibility. 9.22Additional Borrowers. 9.23Existing Credit Agreement Amended and Restated EXHIBITS AAssignment and Acceptance BRevolving Note CPerfection Certificate DBorrowing Base Certificate ECompliance Certificate FNotice of Borrowing GForm of Credit Card Notification SCHEDULES 1.1 Lenders and Commitments 3.1 Organizational Information 3.5(b) Title to Properties; Real Estate 3.6 Disclosed Matters 3.10 ERISA 3.13 Subsidiaries 3.14 Insurance 3.15 Labor Matters 3.16 Affiliate Transactions 4.1(c) Foreign Qualification Terminations 3.21 Intellectual Property 3.22 Credit Card Arrangements, Blocked Account Agreements and DisbursementAccounts 5.1(h) Financial Reporting Requirements 6.1 Indebtedness 6.2 Liens 6.4 Investments 6.6 Restrictive Agreements SECOND AMENDED AND RESTATEDCREDIT AGREEMENT dated as of January 21, 2009 (this “Agreement”) among BROWN SHOE COMPANY, INC., a corporation organized under the laws of the State of New York having a place of business at 8300 Maryland Avenue, St. Louis, Missouri 63105, as Lead Borrower for the Borrowers, being said BROWN SHOE COMPANY, INC., SIDNEY RICH ASSOCIATES, INC., a corporation organized under the laws of the State of Missouri having a place of business at 8300 Maryland Avenue, St. Louis, Missouri 63105 (“Sidney Rich”), BROWN GROUP RETAIL, INC., a corporation organized under the laws of the Commonwealth of Pennsylvania having a place of business at 8300 Maryland Avenue, St. Louis, Missouri 63105 (“Brown Retail”), BROWN SHOE INTERNATIONAL CORP., a corporation organized under the laws of the State of Delaware having a place of business at 8300 Maryland Avenue, St. Louis, Missouri 63105 (“Brown International”), BUSTER BROWN & CO., a corporation organized under the laws of the State of Missouri having a place of business at 8300 Maryland Avenue, St. Louis, Missouri 63105 (“Buster Brown”), BENNETT FOOTWEAR GROUP LLC, a limited liability company organized under the laws of the State of Delaware having a place of business at 8300 Maryland Avenue, St. Louis, Missouri 63105 (“Bennett”), and SHOES.COM, INC., a corporation organized under the laws of the State of Delaware having a place of business at 8300 Maryland Avenue, St. Louis, Missouri 63105 (“Shoes.com”); BROWN SHOE COMPANY OF CANADA LTD, a Canadian corporation having a place of business at 1857 Rogers Road, Perth, Ontario, Canada K7H 3E8, as a Loan Party but not as a Borrower (“Brown Canada”); the LENDERS party hereto; and BANK OF AMERICA, N.A., as Lead Issuing Bank, a national banking association having a place of business at 100 Federal Street, Boston, Massachusetts 02110; and BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent for the Secured Parties, a national banking association, having a place of business at 100 Federal Street, Boston, Massachusetts 02110;and WELLS FARGO RETAIL FINANCE, LLC, as an Issuing Bank and as Syndication Agent;and BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A.,as co-Documentation Agents; in consideration of the mutual covenants herein contained and benefits to be derived herefrom. W I T N E S S E T H: WHEREAS, the Borrowers, Brown Shoe Company of Canada Ltd, the Lenders party thereto, and Bank of America, N.A., as Administrative Agent and Collateral Agent for the Lenders, are party to that certain Amended and Restated Credit Agreement dated as of July 21, 2004 (as amended and in effect, the “Existing Credit Agreement”); and WHEREAS, certain of the Lenders under the Existing Credit Agreement have assigned their rights and obligations thereunder to Persons who are, or shall become, Lenders under this Agreement; and WHEREAS, the Commitments of certain Persons who are Lenders under the Existing Credit Agreement and are continuing as Lenders under this Agreement are being modified as provided herein; and WHEREAS, the Borrowers, the Administrative Agent and the Lenders hereunder desire to amend and restate the Existing Credit Agreement as provided herein. NOW, THEREFORE, in consideration of the mutual conditions and agreements set forth in this Agreement, and for good and valuable consideration, the receipt of which is hereby acknowledged, the Lenders, the Agents, and the Borrowers hereby agree that the Existing Credit Agreement shall be amended and restated, without novation, in its entirety to read as follows: 1.DEFINITIONS.Defined Terms. As used in this Agreement, the following terms have the meanings specified below: “ACH” shall mean the automated clearing house transfers of funds for the account of any Loan Party. “Acceptance” means a time draft or bill of exchange relating to a Commercial Letter of Credit which has been accepted by any Acceptance Lender in its absolute discretion. “Acceptance Fees” means the fees payable in respect of Acceptances pursuant to Section 2.15. “Acceptance Fee Percentage” means: Average Excess Availability Applicable Percentage Less than $125,000,000 1.625% Greater than or equal to $125,000,000 but less than $250,000,000 1.50% Greater than or equal to $250,000,000 1.375% From the Closing Date through the last day of the second full Fiscal Quarter following the Closing Date (ending August 1, 2009), the Acceptance Fee Percentage shall be 1.50% per annum. The Acceptance Fee Percentage shall thereafter be adjusted quarterly upon the Administrative Agent’s furnishing the Lead Borrower with a calculation of Average Excess Availability for the immediately preceding Fiscal Quarter, which calculation shall be furnished within four (4) Business Days after the end of each Fiscal Quarter. Any such adjustment shall become effective prospectively on and after the sixth Business Day after the end of each Fiscal Quarter. If a Default or Event of Default exists at the time any reduction in the Acceptance Fee Percentage is to be implemented, such reduction shall not occur until the first day of the first calendar month following the date on which such Default or Event of Default is waived or cured, and at the option of the Administrative Agent or at the direction of the Required Lenders upon the occurrence and during the continuance of an Event of Default, the Acceptance Fee Percentage shall be set at the highest level set forth above and shall be determined in the manner set forth in Section 2.15 hereof; provided further if any Borrowing Base Certificates are at any time restated or otherwise revised (including as a result of an audit) or if the information set forth in any Borrowing Base Certificates otherwise proves to be false or incorrect as of the date of such Borrowing Base Certificate such that the Acceptance Fee Percentage would have been higher than was otherwise in effect during any period, without constituting a waiver of any Default or Event of Default arising as a result thereof, such Acceptance Fee Percentage due under this Agreement shall be immediately recalculated at such higher rate for any applicable periods and shall be due and payable on demand. “Acceptance Lender” means any Lender in its capacity as an “acceptance lender” of Acceptances hereunder. “Acceptance Reimbursement Obligations” means, at any time and without duplication, the aggregate indebtedness, liabilities, and obligations of the Borrowers to pay to any Acceptance Lender (or reimburse any Acceptance Lender for) any amount due under any Acceptance at maturity. “Accommodation Payment” as defined in Section 9.15(c). “Account” shall mean “accounts” as defined in the UCC, including, without limitation, all:accounts, accounts receivable, and rights to payment (whether or not earned by performance) for: property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of; services rendered or to be rendered; a policy of insurance issued or to be issued; a secondary obligation incurred or to be incurred; arising out of the use of a credit or charge card or information contained on or used with that card. “Additional Commitment Lender” as defined in Section 2.2(a). “Adjusted Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter of the Lead Borrower, for the preceding four Fiscal Quarters then ended, the ratio of (a) Consolidated EBITDA for such period, to (b) Adjusted Fixed Charges for such period. “Adjusted Fixed Charges” means, for any period, as determined for the Lead Borrower and its Subsidiaries on a Consolidated basis, without duplication, the sum of (a) Consolidated Interest Expense during such period, (b) Maintenance Capital Expenditures during such period, (c) scheduled principal payments of Indebtedness payable over the course of the preceding four (4) Fiscal Quarters, (d) federal, state, local, and foreign income taxes net of refunds received, to the extent any such taxes are paid in cash during such period (excluding taxes paid to repatriate foreign earnings for fiscal periods which are more than twelve months prior to the date of determination of Adjusted Fixed Charges for any period), and (e) Restricted Payments during such period, excluding any Restricted Payments (x) consisting of dividends or distributions made in Capital Stock under clause(a) of the definition thereof and (y) permitted under Section 6.7(a)(iii) “Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a)the LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.The Adjusted LIBO Rate will be adjusted automatically as to all LIBO Borrowings then outstanding as of the effective date of any change in the Statutory Reserve Rate. “Adjusted Net Earnings from Operations” means, with respect to any fiscal period of the Lead Borrower, the Lead Borrower’s and its Subsidiaries’ net income after provision for income taxes for such fiscal period, excluding any and all of the following included in such net income determined on a Consolidated basis in accordance with GAAP: (a) gain or loss arising from the sale of any capital assets, (b) gain or loss arising from any write-up or write-down in the book value of any fixed or intangible assets, (c) earnings or losses of any Person (other than a Subsidiary of the Lead Borrower) in which the Lead Borrower or any consolidated Subsidiary of the Lead Borrower has an ownership interest unless (and only to the extent) any such earnings shall actually have been received by the Lead Borrower or such consolidated Subsidiary in the form of cash distributions, (d) gains or losses arising from the acquisition of debt or equity securities of the Lead Borrower or any of its Subsidiaries or from the cancellation or forgiveness of Indebtedness, (e) gains or losses arising from extraordinary items as determined in accordance with GAAP, (f) gains or losses arising from any non-recurring non-cash transactions, (g) gains or losses arising from any non-recurring cash transactions up to $5,000,000 after taxes in the aggregate in any Fiscal Year, and (h) gains and losses from the recording of share based compensation, including, without limitation, stock option expense. “Administrative Agent” means Bank of America, N.A., in its capacity as administrative agent for the Secured Parties hereunder. “Affiliate” means, with respect to a specified Person, (i) any other Person Controlling, Controlled by or under direct or indirect common Control with that Person, (ii)any other Person directly or indirectly holding 5% or more of any class of the Capital Stock or other equity interests (including options, warrants, convertible securities and similar rights) of that Person, (iii)any other Person 5% or more of any class of whose Capital Stock or other equity interests (including options, warrants, convertible securities and similar rights) is held directly or indirectly by that Person, and (iv)any other Person that Controls that Person. “Agents” means collectively, the Administrative Agent and the Collateral Agent. “Agreement” means this Second Amended and RestatedCredit Agreement, as modified, amended, supplemented or restated, and in effect from time to time. “Allocable Amount” as defined in Section 9.15. “Applicable Commitment Fee Percentage” means the applicable percentage set forth in the grid below: Average Excess Availability in the preceding Fiscal Quarter Applicable Commitment Fee Percentage Less than $125,000,000 0.375% Greater than or equal to $125,000,000 but less than $250,000,000 0.50% Greater than or equal to $250,000,000 0.75% “Applicable Law” means as to any Person: (i) all statutes, rules, regulations, orders, or other requirements having the force of law and (ii) all court orders, judgments and injunctions, and/or similar rulings, in each instance ((i) and (ii)) of or by any Governmental Authority, or court, or tribunal which are applicable to such
